FILE COPY



 American Medical Response                                      John Sexton, Individually and
Ambulance Service, Inc. d/b/a                                   as Independent Administrator
 American Medical Response                                         of the Estate of Jackson
a/k/a AMR; Noah Wood Lora,                                      Sexton, Deceased; and Tracy
   Jose Carlos Gamez; and                                                      /s
   Donna Hay n/k/a Donna
      GilbertAppellant/s

                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 10, 2014

                                    No. 04-13-00322-CV

  AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC. d/b/a American
  Medical Response a/k/a AMR; Noah Wood Lora, Jose Carlos Gamez; and Donna Hay n/k/a
                                   Donna Gilbert,
                                     Appellants

                                             v.

John SEXTON, Individually and as Independent Administrator of the Estate of Jackson Sexton,
                             Deceased; and Tracy Sexton,
                                       Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-05743
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to file Reply Brief is hereby GRANTED.
Time is extended to January 29, 2014.


                                                  ___________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Cour